Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the issues in the appeal for reappraisement noted above are the same in all material respects as the issues decided in United States v. William Shaland, A. R.. D. 12, and United States v. New York Merchandise Co., Inc., A. R. D. 17, and that the records in said eases may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the market value or price at the time of exportation of the merchandise involved herein at which such or similar merchandise is freely offered for sale to all purchasers in the principal' markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade, for exportation to the United States, is the unit invoice price plus Vi of 1%, net packed, and that the foreign value of such or similar merchandise is no higher.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
*563On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the unit invoice prices, plus % of 1 per centum, net packed.
Judgment will be entered accordingly.